         Case 1:20-cv-10701-DPW Document 57 Filed 04/27/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


                                                          )
 MICHAEL MCCARTHY, et al.,                                )
                                                          )   CIVIL ACTION NO.
                               Plaintiffs,                )   1:20-cv-10701-DPW
                                                          )
                v.                                        )   PRELIMINARY EQUITABLE
                                                          )   RELIEF REQUESTED
 CHARLES D. BAKER, et al.,                                )
                                                          )
                               Defendants.                )
                                                          )

                              STIPULATION TO DISMISS
                           THE DEFENDANT POLICE CHIEFS

       The claims against the following Defendants, in both their individual and official

capacities, shall be, and hereby are, DISMISSED without prejudice, attorney’s fees, costs or

expenses, whether by statute or otherwise:

           1. Albert F. Dupre, former Chief of the Fall River Police Department;

           2. Robert F. Rufo, Chief of the Woburn Police Department;

           3. Keith A. Pelletier, Chief of the Westport Police Department; and

           4. Matthew Sonnabend, Chief of the Barnstable Police Department.
        Case 1:20-cv-10701-DPW Document 57 Filed 04/27/20 Page 2 of 3



Dated: April 27, 2020



    THE PLAINTIFFS,                        DEFENDANTS CHARLES D. BAKER,
    By their attorneys,                    MONICA BHAREL MD, MPH and
                                           JAMISON GAGNON,
                                           By their attorneys,

     /s/ David D. Jensen                   /s/ Gary Klein
    David D. Jensen                        Gary Klein
    Admitted Pro Hac Vice                  Office of Massachusetts Attorney General
    David Jensen & Associates              Maura Healey
    33 Henry Street                        One Ashburton Place
    Beacon, New York 12508                 Boston, Massachusetts 02108
    Tel: 212.380.6615                      Gary.Klein@Mass.gov
    david@djensenpllc.com
                                           Julia Kobick
    J. Steven Foley                        Office of Massachusetts Attorney General
    BBO # 685741                           Maura Healey
    Law Office of J. Steven Foley          One Ashburton Place
    100 Pleasant Street #100               Boston, Massachusetts 02108
    Worcester, Massachusetts 01609         julia.kobick@mass.gov
    Tel: 508.754.1041
    JSteven@attorneyfoley.com

    Jason A. Guida
    BBO # 667252
    Principe & Strasnick, P.C.
    17 Lark Avenue
    Saugus, Massachusetts 01960
    Tel: 617.383.4652
    jason@lawguida.com


    DEFENDANT ALBERT F. DUPRE,             DEFENDANT MATTHEW
    By his attorney,                       SONNABEND,
                                           By his attorneys,

    /s/ Gary P. Howayeck                   /s/ Douglas I. Louison
    Gary P. Howayeck                       Douglas I. Louison (BBO# 008288)
    Gary P. Howayeck P.C.                  Louison, Costello, Condon & Pfaff, LLP
    209 Bedford Street, Suite 402          101 Summer Street, 4th Floor
    Fall River, MA 02720                   Boston, Massachusetts 02110
    Tel: (508) 676-6666                    Tel: (617) 439-0305
    gary@howayeck.com                      dlouison@lccplaw.com



                                     -2-
         Case 1:20-cv-10701-DPW Document 57 Filed 04/27/20 Page 3 of 3



                                                       Lisa Skehill Maki (BBO# 675344)
                                                       Louison, Costello, Condon & Pfaff, LLP
                                                       101 Summer Street, 4th Floor
                                                       Boston, Massachusetts 02110
                                                       Tel: (617) 439-0305
                                                       lmaki@lccplaw.com

     DEFENDANT ROBERT F. RUFO,                         DEFENDANT KEITH A. PELLETIER,
     By his attorney,                                  By his attorney,

     /s/ Adam Simms                                    /s/ Adam Simms
     Adam Simms (BBO #632617)                          Adam Simms (BBO #632617)
     John J. Davis (BBO #115890)                       John J. Davis (BBO #115890)
     Pierce, Davis & Perritano LLP                     Pierce, Davis & Perritano LLP
     10 Post Office Square, Suite 1100N                10 Post Office Square, Suite 1100N
     Boston, Massachusetts 02109-4603                  Boston, Massachusetts 02109-4603
     Tel: 617-350-0950                                 Tel: 617-350-0950
     asimms@piercedavis.com                            asimms@piercedavis.com




Having reviewed this stipulation of all parties, pursuant to Rule 41(a)(2),

It is SO ORDERED this _____ day of April, 2020.




                                                  Hon. Douglas P. Woodlock
                                                  United States District Judge




                                    CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on April 27, 2020.

                                                  /s/ David D. Jensen
                                                  David D. Jensen




                                                -3-
